Citation Nr: 0740544	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include as secondary to scoliosis. 

2.  Entitlement to service connection for arthritis of the 
left shoulder, to include as secondary to scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran has filed claims for rheumatoid arthritis 
affecting the head, neck, back, hands and legs; degenerative 
joint disease; and arthritis of the cervical spine, bilateral 
hips, bilateral knees, left shoulder, and lumbosacral spine.  
He has also asserted that these disabilities, other than 
rheumatoid arthritis, are secondary to scoliosis.  These 
issues were essentially combined into one single claim for 
service connection for arthritis of multiple joints.  As 
explained below, further development is warranted regarding 
the veteran's left shoulder.  The issues on the cover page 
have been changed to reflect as such.  To be clear, the 
general issue of entitlement to arthritis of multiple joints 
does not include the left shoulder.  

In January 2006, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran had requested a hearing before a Member of the Board; 
however, he withdrew that request in a May 2007 signed 
statement.  

The veteran was previously denied service connection for a 
"back condition" in January 1965.  The RO has treated the 
veteran's claim for arthritis of the low back as a different 
claim from this previously denied claim.  As this gives the 
broadest review to the veteran, the Board will also consider 
this as an issue separate from the previously denied claim.  

In a May 2007 statement, the veteran reported that he had 
frostbite of his hands in service, and that he had what 
appeared to be scars from frostbite on his hands and face.  
Based on prior statements, the Board is aware that the 
veteran is potentially claiming that frostbite may have led 
to arthritis.  If the veteran wishes to claim service 
connection for residuals of frostbite, or any other 
disability, he should do so with specificity at the RO.    

The issue of entitlement to service connection for arthritis 
of the left shoulder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of multiple joints was not present in service 
or for many years afterward, and it is not etiologically 
related to service.

2.  Service connection has never been established for 
scoliosis.  


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service, and it is not proximately due to, a 
result of, or aggravated by service or a service-connected 
disease or injury.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  After the veteran 
sent additional letters detailing what he was claiming, 
notification letters were sent in April 2005 and July 2005 to 
further elaborate on what the evidence needed to show to 
substantiate the claim, including notice as to how to 
substantiate a claim for secondary service connection.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The June above notification letters did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective date 
in a letter sent the same month the Court decided 
Dingess/Hartmann.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any available pertinent evidence 
has not been received.  At the veteran's personal hearing, he 
did identify additional private medical records; however, he 
stated that he did not have the records and that they would 
no longer be available.  VA has also attempted to obtain VA 
records identified by the veteran from VA facilities in the 
Bronx, New York, and West Haven, Connecticut; requests have 
all resulted in negative results (records from 1997 on were 
received from West Haven).  The VA facilities made attempts 
to find the records; however, the notes from the 1960's and 
1970's identified by the veteran were not found, or that the 
veteran was not listed as a patient at the facility.  The 
veteran was not afforded a VA examination in connection with 
this claim.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.  Service 
treatment records do not show any joint injuries or arthritis 
in service.  Additionally, the post-service medical evidence 
does not contain medical findings of arthritis until many 
years after the veteran's separation from service.  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. 
App. at 517.  The Board is aware that while in service the 
veteran had a muscle strain, and also that he had spinal 
fluid drawn twice for testing purposes.  The Board has 
considered this, as well as the veteran's claim that exposure 
to the cold caused arthritis; however, there is simply no 
competent evidence indicating that arthritis may be 
associated any of these in-service events.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (an examination is 
necessary when, among other things, there is an indication 
that a current disability or persistent or recurrent symptoms 
of a disability may be associated with the veteran's 
service); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has arthritis of multiple joints 
as a result of his active military service in the United 
States Air Force.  The veteran contends that he has 
rheumatoid arthritis affecting his head, neck, back, hands 
and legs, degenerative joint disease, and osteoarthritis of 
the cervical spine, bilateral hips, lumbar spine, and 
bilateral knees.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted competent medical evidence of 
current arthritis.  Specifically, a March 2001 whole body 
bone scan reportedly revealed degenerative changes within the 
mid-cervical spine, both knees, and right first MTP 
(metatarsophalangeal) joints.  X-ray reports also showed mild 
degenerative changes over the lumbar spine, severe 
degenerative changes all along the cervical spine, and mild 
degenerative changes at both hips.  As current disability is 
shown, the only remaining question is whether or not any 
current arthritis is related to the veteran's active military 
service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has arthritis of multiple joints as a result of 
his active military service.  The veteran's service treatment 
records are devoid of any treatment or diagnoses relating to 
arthritis.  There is a June 1959 report of myalgia of neck, 
but no reported injury.  The veteran's June 1959 separation 
examination shows normal clinical evaluations of the upper 
extremities, lower extremities, spine, and other 
musculoskeletal parts at that time.  No defects relating to 
arthritis were reported.  The Board does note that while in 
service the veteran had spinal fluid drawn twice for testing 
purposes, and also had a serratus anterior muscle group 
strain.

X-rays of the dorsal and lumbar spine taken in connection 
with a January 1965 VA examination reportedly showed normal 
alignment of the vertebra and width of the discs, and no 
intrinsic bone pathology.  The report did not note any 
arthritis or degenerative changes.  At that time the veteran 
reported getting medication for back pain after service, but 
no treatment since service.  The first showing of any 
arthritis is in 1997, more than 35 years after the veteran's 
discharge from service.  This is strong evidence against the 
veteran's claim that arthritis is related to his active 
military service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).     

The Board notes that a VA physical therapy evaluation from 
February 1997 states that the veteran broke his right hip and 
left hand in 1989.  A January 1997 note states that the 
veteran is status post motor vehicle accident in 1989 and 
that he fractured his femur.  

At the veteran's January 2006 personal hearing he testified 
that while in service he hurt his head and left shoulder 
after a fall.  He stated that he did not suffer any other 
trauma to his joints, and as far as he knew he did not have 
arthritis in service.  The veteran did indicate that when he 
joined the military he had a congenital defect of the back.  
The veteran, who was stationed in Alaska for a period of 
time, stated that he believes that the cold climate 
contributed to his arthritis.  He stated that he did have 
frostbite on his face during service, but not on his hands or 
feet.  In a later statement submitted by the veteran, he 
recalled having frostbite of his hands while in service.  

At the veteran's hearing, he did report having post-service 
treatment for his back by various private practitioners.  Of 
note, he stated that in 1959 or 1960 he was treated by a Dr. 
N. who told him that he had arthritis in his back.  Dr. N. 
has since died and his records could not be obtained.  As for 
the veteran's testimony that this physician told him he had 
arthritis, hearsay medical evidence, as transmitted by a lay 
person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The veteran 
also testified that he was not treated for arthritis in any 
other joints in the first year after his service.  It is 
noted that a 1965 X-ray of the low back was not interpreted 
as showing degenerative changes.
    
While medical reports from years after the veteran's service 
do show arthritis, none of the competent medical evidence of 
record indicates that arthritis is the result of the 
veteran's active military service.  Indeed, the only evidence 
suggesting that arthritis is related to the veteran's service 
is his own statements.  The Board does not doubt the 
sincerity of the veteran's belief that he developed arthritis 
from his time in service.  The veteran could render an 
opinion as to having pain, stiffness, or any other common 
symptom of arthritis while he was in service.  However, as a 
lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").    

In the veteran's January 2005 notice of disagreement, he 
stated that he had arthritis secondary to scoliosis.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  According to the 
veteran's July 1956 enlistment examination, he had scoliosis 
prior to joining the military.  The veteran has never 
established service connection for this condition.  
Therefore, the veteran's claim that arthritis should be 
service connected as secondary to scoliosis fails because the 
veteran is not service connected for scoliosis.  See 
38 C.F.R. § 3.310(a).  

In sum, the preponderance of the competent evidence is 
against a finding of in-service arthritis of multiple joints, 
arthritis manifest to a compensable degree within one year of 
separation from service, and a nexus between the post-service 
diagnoses of arthritis and degenerative joint disease and 
service or a service-connected disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.


REMAND

The veteran asserts that he has arthritis of his left 
shoulder as a result of an injury while serving on active 
duty in the United States Air Force.   

The veteran's service treatment records show that the veteran 
complained of left shoulder pain after a fall in-service.  
While February 2002 x-rays of the left shoulder reportedly 
showed no significant degenerative changes, VA treatment 
records as early as January 2004 do show a history of 
degenerative joint disease of the left shoulder.  There are 
no medical reports showing right shoulder arthritis.  As the 
veteran has submitted evidence showing an in-service injury, 
and a current disability that may be associated with that in-
service injury, in this case the Board is of the opinion that 
a VA examination is warranted to determine the nature and 
etiology of any arthritis of the left shoulder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).   

The AMC/RO should also take this opportunity to ensure that 
the veteran has been given proper notice and assistance as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim, 
which includes direct and secondary 
service connection, as required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current arthritis of the 
left shoulder.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
needed non-invasive tests should be 
performed to determine if the veteran 
currently has arthritis of the left 
shoulder.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
arthritis of the left shoulder that is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  If arthritis is not 
found in that shoulder, that too should be 
clearly set out.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


